On Application for Rehearing.
PER CURIAM.
Further consideration of this case has led to the conclusion that the amount of damages allowed in the judgment heretofore handed down by this court should be reduced to $1,000, and that as thus amended the said judgment should be affirmed; and it is accordingly so ordered, and that the rehearing applied for be refused.
Costs .of appeal to be paid by appellee. (Amendment covers costs of appeal.)
BREAUX and BLANCHARD, JJ., adhere to their dissent against a larger award than $500.